Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page11ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page22ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page33ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page44ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page55ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page66ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page77ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page88ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page99ofof10
                                                                     10
Case
 Case1:19-cv-10393-PGG-RWL
      1:19-cv-10393-PGG-RWL Document
                             Document30-1
                                      31 Filed
                                          Filed08/07/20
                                                08/05/20 Page
                                                          Page10
                                                               10ofof10
                                                                      10




                                10:00            7th      August
